Citation Nr: 1231324	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  11-13 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUE

Entitlement to nonservice-connected pension benefits, to include basic eligibility.
 

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty in the US Army from January 1979 to August 1982.  

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a decision promulgated by the Department of Veterans Affairs (VA) Regional Office (RO), in New Orleans, Louisiana.  Upon receiving notification of the denial of nonservice-connected pension benefits, the appellant filed an appeal with the RO.  He subsequently requested that he be allowed to provide testimony before an RO Hearing Officer and the Board.  Upon further clarification, the appellant withdrew his requests for hearings.  


FINDINGS OF FACT

The appellant service from January 1979 to August 1982.  


CONCLUSION OF LAW

The basic eligibility requirements for nonservice-connected disability pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, the VCAA is not applicable where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on an appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive).  Additionally, VA will refrain from providing assistance in obtaining evidence where the claimant is ineligible for the benefits sought because of lack of qualifying service, lack of veteran status, or other lack of legal eligibility.  38 C.F.R. § 3.159(d) (2011).  Here, as is discussed further herein, the law is dispositive of the issue on appeal. 

The appellant has submitted a claim for nonservice-connected VA pension benefits.  Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3 (2011).  A veteran will meet the necessary service requirements if he or she served on active military, naval, or air service under one of the following conditions: 

(1) for 90 days or more during a period of war; 
(2) during a period of war and was discharged or released from service for a service-connected disability; 
(3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or 
(4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 

38 U.S.C.A. § 1521(j) (West 2010); 38 C.F.R. § 3.3(a) (2011). 

As indicated above, eligibility for VA pension benefits requires an initial showing that the veteran served on active duty for at least ninety (90) days during a period of war.  See 38 U.S.C.A. § 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.2, 3.3 (2011).  The term "period of war" is defined by statute to mean the Spanish-American War (from April 21, 1898, to July 4, 1902), the Mexican Border period (from May 9, 1916, to April 5, 1917), World War I (April 6, 1917, to November 11, 1918), World War II (December 7, 1941, to December 31, 1946), the Korean Conflict (June 27, 1950, to January 31, 1955), the Vietnam Era (February 28, 1961, to May 7, 1975 for veterans serving in Vietnam, and from August 5, 1964, to May 7, 1975 for all other cases), and the Persian Gulf War (from August 2, 1990, ending on a date yet to be prescribed).  See 38 U.S.C.A. § 101 (West 2002 & Supp. 2010); 38 C.F.R. § 3.2 (2011).

In this instance, the appellant served from January 30, 1979, to August 5, 1982.  This information is taken directly from the appellant's DD 214, Certificate of Release or Discharge from Active Duty.  The appellant has not submitted any additional documents suggesting or insinuating that this form is incorrect or that he had other periods of active duty service.  That is, he has not proffered any proof showing that he either served in the Vietnam era, or that he re-enlisted and served during the Persian Gulf War era.  In other words, the appellant did not serve during a period of war.  Hence, the provisions of 38 U.S.C.A. § 1521(j) (West 2010) and 38 C.F.R. § 3.3(a) (2011) preclude eligibility to nonservice-connected pension benefits.  Although sympathetic, the Board is bound in its decisions by applicable statutes enacted by Congress.  38 C.F.R. § 19.5 (2011).  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit.  Thus, the Board is wholly without authority to disregard the applicable law, notwithstanding any extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994). 

Accordingly, basic eligibility for nonservice-connected pension benefits is not established.  Since the appellant's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law). 


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to nonservice-connected pension benefits, to include basic eligibility, is denied. 


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


